! ‘/1,’
  I ‘.                                                                         .,
                                                                               :;
                                                                             \i;,
          c
              0                       The State of Texas
               P
                Y           OFFICE OF THE ATTOFNEYGENRRAL OF TEXAS
                                           Austin
     GeraEd.'C.
              Mann
    AM&nay General

                        e Frank D. Quinn
                Eionorabl
                jTxeout+ive
                          Secretary
                Texas State Farks Board
                Austin, Texas
                Dear Sir:
                                         Opinion NO. o-3506
                                         Re:   Use by State Parks Board
                                               or State Park .Fundto aub-
                                               serlbe to magazines dealing
                                               with the admlnlstratlonof
                                               State parks.
                            We have your letter or May 3, 19&l, requesting
                the opinion ot this department upon the question whether
                you are pansl~4~edto use monay iromthe State Parks Fund
                ror subscrlpt&onsto %rlous reareatlonalmagazines whlah
              "'deal with the WmI.nlstratlonof State parks.
                          The appropriation provided by the Legislature
                for the ourre.@tblennlum (SenateBill 427, Aota 16th Leg.,)
                oontalns the f+owing ltmmg
                            *MaNtananao and Ml8oellaneousr
                         "1. Stationery,prfntlng, equipment,sup-                     .:j
                    plies, telephones,postage, rent, and contingent
                    ..**..... ~4,,000.00.
                            a* t*

                         *All of the previous annual balanoe ln,the          ,:-i'
                    special pju?krund and ail ruture reoelpts de-
                    posited In the speolal park fund are hereby ap-             i
                    proprlatehand re-appEoprIatedror eaoh year of
                    the biennium ror maintenance and Improvement of
                    the State parks. Provided, however, the Sta,te
                    Farks Board shflllnot have the authority to em-
                    ploy any additional help out of said rebeipta
                    except seasonal help. All maintenance items
Honorable Brank D. Quinn, Page 2



    may be supplemented with Federal funds."
          If t,hexriate$lal
                          contained In the publltxitlone
to which you refer is of such a nature that it will be
helpful to you,in discharging your duty to provide for
the maintenance and Improvement of the State parks under
your jurisdiction, you are advised.that the subscriptions
may be bought and paid for out of'either of the items of
appropriation above quoted. The usa of the word "mainten-
anceW, in the rider appropriating the Slxcial Parks Fund,
renders the appropriation broad enouch to cover those items
of expendlture whphioh
                     may be required in order to keep the
Board advised conoerning the best means and methods for
improvingand~mafntainlngState parks, as developed from
the experlenot of othera, for the duty and the authority
to maintain a&d Improve neoeesarilyinvolves the duty and
authorityto ~)ormul.ateplans end preeorlbe the methods by
whloh auoh ma&ntenanoe and Improvementare to be done. See
our opinions Ros. 0-2540, O-1885, O-2211, and o-1990, aople?
OS each of whloh are enclosed herewith.
                                    Your0 very truly
                               ATTORNEY GENERAL OF TEXAS

                               By   /s/ R. W. Fairohlld
                                         R, W. Falrohlld
                                               Arsisttmt




/a/ Grover Se3,lers
FlRST ASSISTm
ATTORNEY GElfEkAL